Citation Nr: 1726688	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-26 330	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to an initial disability rating greater than 60 percent for prostate cancer residuals.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from March 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected connected prostate cancer residuals are more disabling than the current 60 percent evaluation reflects.  

The record shows that the Veteran was most recently examined by VA in June 2015, approximately 2 years ago.  At that time, the examiner noted that the Veteran had undergone pelvic sling surgery for incontinence several months earlier (February 2015) at UW Medical Center, which left him unable to urinate without a catheter.  In May 2015, one month prior, the sling surgery was redone at Harborview Hospital.  However, the Veteran was still unable to urinate and a third surgery was scheduled for September 2015 to be performed at UW Medical Center.  As of the date of the examination the Veteran required the use of an appliance to self-catheter 5-6 times daily.  

There are no outpatient treatment records, which adequately describe the nature and extent of the Veteran's prostate cancer residuals since the multiple surgeries in 2015 and the Board is uncertain as to their current severity.  So, while the June 2015 VA examination is clearly not too old to adequately evaluate the Veteran's disability, as there may have been a significant change in his condition, since then, a new examination is needed.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.  The Board is particularly interested in records from UW Medical Center and Harborview Hospital which performed the surgeries in February 2015, May 2015, and September 2015, as referenced in the June 2015 VA examination report.

2.  Then schedule the Veteran for a VA examination.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

The examiner should provide a thorough description of the Veteran's diurnal and nocturnal urinary frequency patterns and whether any urinary leakage/stress incontinence due to the prostate cancer residuals requires the wearing of absorbent materials and how often they must be changed per day.  He/She should also address whether the Veteran has ever had obstructed voiding, to the extent that it requires or required intermittent or continuous catheterization and whether the Veteran has recurrent symptoms of urinary tract infection.  All symptoms reasonably attributable to the service-connected prostate cancer residuals must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders.  

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


